Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse November 25, 2011 Translation of Interview with Dominique Cerutti, NYSE Euronext Deputy CEO, from La Tribune, 25/11/2011: Market operators Markets have their say on NYSE Euronext-Deutsche Börse tie-up Clients and competitors have until Monday to respond to a questionnaire from Brussels Executives at NYSE Euronext and Deutsche Börse are most likely holding their breath. Last Thursday they submitted their initial proposed concessions to the European Commission [in the run-up to their merger], and Brussels has just launched a test phase targeting market participants a questionnaire sent to clients and competitors that is to be returned on Monday. Some analysts sound skeptical.
